|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

WlNSTON A. ROSE, : Civil No. 3:18-cv-1652
Petitioner (Judge Mariani)
v.
CLA|RE DOLL,

Warden, YORK COUNTY PR|SON,
Respondent
MEMORANDUM
l. Background

On August 20, 2018, Petitioner, Winston A. Rose, a native and citizen of Jamaica,
filed the above captioned petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.
(Doc. 1, petition). Petitioner challenges his continued detention by the United States
immigration and Customs Enforcement (“lCE”), and seeks immediate release from custody.
(Doc. 1, petition). At the time his petition was tiled, Petitioner was detained at the York
County Correctional Facility, York, Pennsylvania. Id.

By Order dated October 12, 2018, the Court issued an Order to Show Cause,
serving the above captioned petition on the Respondent. (Doc. 2, Order). On October 22,
2018, the Court’s Order was returned stating, “nobody here by that name" and “unable to
forward.” Id. Upon entering Petitioner’s alien registration number, 073228586, and his
country of birth, Jamaica, into the Online Detainee Locator System,

https://locator.ice.gov/odls/homePage.do, the results returned no matches for any such

detainee. A subsequent inquiry with the York County Prison revealed that Rose was
removed on September 27, 2018. For the reasons set forth below, the Court will dismiss the
habeas petition as moot.
l|. Discussion

Article lll of the Constitution dictates that a federal court may adjudicate “on|y actua|,
ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEX|S 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his lCE detention pending removal and not
the validity of the removal order itself, is deported, the petition becomes moot because the
petitioner has achieved the relief sought See Tahic v. Holder, 2011 U.S. Dist. LEX|S
49782, *3-4 (M.D. Pa. 2011); Nguijol v. Mukasey, 2008 U.S. Dist. LEX|S 95464, *1-2 (M.D.
Pa. 2008) (dismissing the habeas petition as moot).

ln the present case, the habeas petition challenges Petitioner’s continued detention
pending remova|. See (Doc. 1). Because Petitioner has since been removed from the
United States, the petition no longer presents an existing case or controversy. See

Diaz-Cabrera, 2011 U.S. Dist. LEXlS 124195 at *2-4. Further, Petitioner has received the

habeas relief he sought, namely, to be released from lCE custody. See Sanchez v. AG,
146 F. App’x 547, 549 (3d Cir. 2005) (holding that the habeas petition challenging the
petitioner’s continued detention by lCE was rendered moot once the petitioner was
released). Accordingly, the instant habeas corpus petition will be dismissed as moot. See
B/anciak v. Al/egheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“lf developments
occur during the course of adjudication that eliminate a plaintiffs personal stake in the
outcome of a suit or prevent a court from being able to grant the requested relief, the case
must be dismissed as moot.”)).

A separate Order shall issue.

 

Date: October&j? , 2018

 

F(obert . riani
United States District Judge

